Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been canceled.  Claims 16-29 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the at least two primary weld lines" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 6032818) in view of Ipenburg (US 4946040).
Olson discloses a liner bag (1) comprising: a liner bag body (1), which is formed by hermetically welding a front panel (upper web 2, oriented as shown in Fig. 2 with the left side being the front) and a rear panel (lower web 3) along the periphery thereof; and a discharge port (sealable opening 5), wherein the discharge port is hermetically connected to the liner bag body, wherein the liner bag has a volume of more than 250 liters (see column 1, lines 17-19 which discusses 500-1000 liter capacity), the liner bag being used with an intermediate bulk container (11), and the liner bag is arranged in such a manner that after the liner bag is filled, a plane where the weld line is located is perpendicular to a bottom surface of the liner (extrapolating from Fig. 1 and 9a-9f with Fig. 9f being the only filled bag view, the outer edges 8 and 9 which have weld line portions of weld line 4 extending perpendicular and vertical from top to bottom.
Olson fails to disclose the minimum distance limitation.  Ipenburg teaches a similarly constructed liner bag (pouch 20) having a discharge port (nipple 1; includes passage 8, nipple first portion 4, nipple second portion 5), the port having an edge (concurrent with the edge of nipple 1 formed by fracture 3).  See Fig. 1 of Ipenburg.  The port edge at fracture 3 is positioned at the outer edge 22 of the pouch as shown in Fig. 2 and 3 of Ipenburg which outer edge would be equivalent to the weld line when compared to the structure of Olson.  The distance between an edge of the discharge port and a weld line (outer edge 22) of the liner bag body is zero.  It would have been obvious to a 
The Office realizes that it is using a port edge located at an outer edge of a flange rather than an edge of a passage.  This is consistent with the outer edge of port flange 103 as shown in Fig. 6 of applicant’s present invention from which distance L is measured.
Re claim 18, the corner is not distinguished in claim 18.  The corner could be any of the corners because the closest corner is not specified.  The corner could be the furthest corner from discharge port 5 as shown in Fig. 9f, that is, one of the top corners on the panel that opposes port 5.  The size of Olson is 1000 liters and these corners would be at least 1 meter (100 cm) from the port 5 because a cube of 1 m x 1m x 1m is 1000 liters.  Therefore, minimum distance S must be greater than 20 cm.
Re claim 19, a primary weld line (continuous weld 4 at top and sides and weld lines 39 at bottom edge) formed around the liner body and a secondary weld line (weld 43) is formed between two portions of said primary weld line.
Re claim 20, at least one side of the liner body includes at least two sections of weld lines (weld line 39 and weld line 43) which are connected to each other at an angle.
Re claims 22, 23, 26 and 29, these claims discuss product-by-process limitations (see MPEP 2113).  
In claim 22, the limitation states “formed by cutting off at least one corner of the rectangular sheet.”  This limitation doesn’t indicate a structural difference.  Cutting of a corner could be one process 
In claim 23, the limitation states “formed by cutting off two adjacent corners of the rectangular sheet,” and that the two cut lines intersect. This limitation doesn’t indicate a structural difference.  Cutting of a corner could be one process which is followed by other processes in shaping the rectangular sheet.  This one process doesn’t mean that the panels have a particular defined shape, such as, a five-sided shape.  
Claims 26 and 29 discuss the same limitations of claims 22 and 23.
Claim 24 adds a base and a side wall to the container and a valve port in the base, in Olson, the base is the wall 28 into which port 5 fits (see Fig. 9a) such that there is a valve port in the base and the side wall is an adjacent wall to wall 28.  Or, the container is reoriented 90 degrees counter clockwise to be placed upon wall 28 which becomes the base and wall 29 becomes the side wall.
The method of use of claim 27 is an assembly method with inherent assembly steps.
In claim 21, a corner is defined by the language of the claim: “a corner formed by the intersection of weld lines which are connected to each other at an angle.”  In viewing Olson, the corner defined by weld lines 43 and 39 at the bottom is sufficiently close to the port 5 such that the port is located at a bottom of the corner.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Ipenburg as applied to claim 20 above, and further in view of Sasaki et al. (US 5788121) (Sasaki).
In claim 21, a corner is defined by the language of the claim: “a corner formed by the intersection of weld lines which are connected to each other at an angle.”  If Olson is deemed not to sufficiently disclose that the port is located at a bottom of the corner, then the teachings of Sasaki is applied.  Sasaki teaches outlet port 12 at the top of a bag with a top corner defined by weld lines 7 and .

Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments, see remarks filed January 27, 2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olson and Ipenburg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc /STEPHEN J CASTELLANO/               Primary Examiner, Art Unit 3733